Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11, 16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 09/23/2020.
Applicant's election with traverse of Invention 1 in the reply filed on 09/23/2020 is acknowledged.  The traversal is on the ground(s) that while the prior art Dreja teaches inclusion of an alkyl polyglycoside, such is not necessarily an alkyl polyglucoside. Additionally, the combination of mannosylerythritol lipids, alkyl polyglucoside and a monopropylene glycol is supposedly not obvious because propylene glycol forms part of a long list in the prior art Dreja and because Applicant has demonstrated superior results.  This is not found persuasive.  Dreja specifically points to C8-10 alkyl polyglucosides with 1-2 glycoside units as a particularly preferred non-ionic surfactant for inclusion in the compositon.  Additionally, propylene glycol would have been easily envisaged from the list of 15 alcohols/glycols listed as particularly preferred solvents for the composition. Regarding the superior results argument, the independent claim is not commensurate in scope with the tested formulation, nor do the results appear to be synergistic.  It also appears that the mannosylerythritol lipids utilized in the tested compositions are responsible for the change in contact angle of the treated surface.
The requirement is still deemed proper and is therefore made FINAL.
Status of Examination
Claims 1-10, 12-13, 15 and 17 stand rejected, claims 11, 16 and 18 are withdrawn and claim 14 is cancelled.
	Applicant claims a formulation that comprises at least one mannosylerythritol lipid, present in amounts of 0.1-25 wt%, at least one alkyl polyglucoside in an amount of 0.1-25 wt%, such as one defined by formula (III) and monopropylene glycol, such as in an amount of 75-99.8%.  The formulation may further contain a pesticidal active and may be made by mixing mannosylerythritol lipid, alkyl polyglucoside and monopropylene glycol together, along with water.
	The claims will be given their broadest reasonable interpretation.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 12-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreja et al. (DE 102013226446 A1, English machine translation provided).
The scope and contents of the claims were discussed above.  
Regarding claims 1 and 2, Dreja et al. disclose a cleaning composition that comprises at least one biosurfactant, another surfactant and an alcohol that spontaneously forms a microemulsion on contact with oils and/or fats (abstract, claim 1).  Dreja et al. disclose that the biosurfactant is a glycolipid of microbial origin, wherein mannosylerythritol lipids are the preferred glycolipid biosurfactants (para [0013]).  Dreja et al. further stipulate a particular preference for C8-10 alkyl polyglucosides having 1-2 glycoside units, compounds which fit directly within the claimed compound of formula (III), as the additional surfactant to add to the biosurfactant along with two other possible non-ionic surfactants (para [0016]).  While Dreja et al. disclose that an alcohol solvent is included in the composition, Dreja et al. disclose that particularly preferred solvents include propylene glycol (IE propane-1,2-diol or monopropylene glycol), which is listed as one of 15 particularly preferred solvents to be used as the solvent in the cleaning composition (claim 2, para [0024], [0032]). Based upon these blaze-marks for preferred biosurfactants, additional surfactants and solvents, a cleaning formulation which contains at least one mannosylerythritol lipid, at least one alkyl polyglucoside of formula (III) and a propylene glycol solvent, would have been easily envisaged and are thus anticipated by the disclosure of Dreja et al.
Regarding the limitations of claims 3 and 4, Dreja et al., disclose that the biosurfactant and additional surfactant are each individually present at preferably 1.5-25 wt%, providing concentration ranges which fall directly within the concentration ranges set forth in claims 3 and 4, and thus anticipate these claims (para [0015], [0023]).
Regarding claim 8, Dreja et al. specifically disclose including at least one free fatty acid or triglyceride in the composition and thus anticipates this claim (para [0006], claim 7).
Regarding claim 9, as Dreja et al. teach providing a composition that contains a combination of at least one mannosylerythritol lipid, an alkyl polyglucoside of formula (III) and monopropylene glycol solvent, Dreja et al. inherently teach the steps of mixing all three ingredients together in order to provide the combination as a unitary formulation (abstract, claims 1-2, para [0013], [0016], [0024], [0032]). 
Regarding claim 10, Dreja et al. disclose including an antimicrobial agent or insecticide within the composition, and thus anticipates this claim (para [0034]).
Regarding claims 12, 13, 15 and 17, Dreja et al. specifically teach adding water to the cleaning composition which may contain an antimicrobial agent, and diluting a microemulsion with water and thus anticipates a composition of claim 1 or claim 10 which compositions contain water as well as a method that includes mixing the cleaning composition with water (para [0006], [0034], [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-10, 12-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dreja et al. (DE 102013226446 A1, English machine translation provided).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Dreja et al. disclose the formulation and method of claims 1-4, 8-10, 12-13, 15 and 17 as discussed above.  Dreja et al. further teach amounts of biosurfactant and additional surfactant that can each be present at 1-50% and an alcohol solvent that can be present at 0-5%, thus providing a ratio range that overlaps with the ratio range required by claim 6 (para [0006], claim 2). 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Dreja et al. discloses the formulation and method of claims 1-4, 8-10, 12-13, 15 and 17 as discussed above, but fails to exemplify a monopropylene glycol to mannosylerythritol lipid or alkyl polyglucoside ratio as required by claim 6.  As discussed above, Dreja et al. teaches concentration ranges and thus ratio ranges of mannosylerythritol lipid, alkyl polyglucoside to solvent which overlap ratio ranges required by claim 6 and thus cure this deficit.
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	Regarding the ratio of monopropylene glycol to mannosylerythritol lipids or ratio of monopropylene glycol to alkyl polyglucosides, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Claims 1-6, 8-10, 12-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dreja et al. (DE 102013226446 A1, English machine translation provided) as applied to claims 1-4, 6, 8-10, 12-13 15 and 17 above, and further in view of Letartre (FR 2825634 A1, English machine translation provided).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Dreja et al. disclose the formulation and method of claims 1-4, 6, 8-10, 12-13, 15 and 17 as discussed above.  
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Dreja et al. disclose the formulation and method of claims 1-4, 6, 8-10, 12-13, 15 and 17 as discussed above, but fails to teach providing the monopropylene glycol at the amounts required by claim 5.  The teachings of Letartre help to cure this deficit.
Letartre teaches a disinfectant composition for treating objects and surfaces which contain an antimicrobial agent, such as peracetic acid as well as non-ionic surfactants, such as alkyl polyglucosides in amounts of 0.01 to 15%, which overlap with the amount of these same surfactants outlined in Dreja et al. (abstract, claim 4, bottom half of page 3 of English translation).  Letartre further teach including alcohols, such as monopropylene glycol up to 80% of the composition in order to ensure that the various components of the formulation are rendered soluble/in liquid form (bottom half of page 3 of English translation). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dreja et al. and Letartre because both references are directed to compositions that can be used to clean/sanitize a surface.  Furthermore, it would have been obvious to one of ordinary skill in the art to provide the monopropylene glycol in amounts of up to 80% in the composition of Dreja et al. based upon the teachings of Letartre et al.  One of ordinary skill in the art would have been motivated to do so in order to ensure that all of the components of the Dreja et al. composition are rendered soluble/in liquid form, even at higher concentrations and reduced volumes of water, providing a stable and condensed form for shipping that can later be diluted with even more water at point of use.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 1-4, 6-10, 12-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dreja et al. (DE 102013226446 A1, English machine translation provided) as applied to claims 1-4, 6, 8-10, 12-13, 15 and 17 above, and further in view of Arutchelvi et al. (J Ind Microbiol Biotechnol, 35 (2008): 1559-1570).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Dreja et al. disclose the formulation and method of claims 1-4, 6, 8-10, 12-13, 15 and 17 as discussed above.  
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Dreja et al. disclose the formulation and method of claims 1-4, 6, 8-10, 12-13, 15 and 17 as discussed above, but fails to teach providing a combination of different mannosylerythritol lipids required by claim 7.  The teachings of Arutchelvi et al. help to cure this deficit.
Arutchelvi et al. provides an overview of glycolipids, especially mannosylerythritol lipids, which are gaining popularity due to their environmental compatibility, mild production conditions, structural diversity, self-assembling properties and versatile biochemical functions (abstract).  Arutchelvi et al. specifically teaches that mixtures of four mannosylerythritol lipids (A-D) were isolated from Candida Antarctica strain T34, although mannosylerythritol lipids type A and B were predominant (pg 1560, col 2, para 3).  Arutchelvi et al. further teach that this mixture of mannosylerythritol lipids showed excellent surface active and antimicrobial properties (pg 1560, col 2, para 3). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	While Dreja et al. teaches inclusion of mannosylerythritol lipids in general in the cleaning composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select mixtures of mannosylerythritol lipids found naturally in Candida Antarctica strain T34 based upon the teaching in Arutchelvi et al. that such a mixture, which predominatly contains MEL-A and MEL-B, possesses excellent surface active and antimicrobial properties.  One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Dreja et al. permits a mixture of mannosylerythritol lipids and as Arutchelvi et al. document the excellent surface active and antimicrobial properties isolated from strain T34. 	
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Conclusion
Claims 1-10, 12-13, 15 and 17 stand rejected, claims 11, 16 and 18 are withdrawn and claim 14 is cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699